Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (20130214249).
Regarding claim 1, Pan teaches an light-emitting device comprising: 
a light-emitting layer in which quantum dots and light emitters being phosphors or phosphorescent members are dispersed (par. 24-210); 
a first electrode in a lower layer than the light-emitting layer (par. 11); and 
a second electrode in an upper layer than the light-emitting layer (par. 11), 
wherein a light emission spectrum of the quantum dots and an absorption spectrum of the light emitters at least partially overlap each other (par. 126 and 191). 
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 9, Pan teaches an light-emitting device according to claim 1, wherein a peak wavelength of the light emission spectrum of the quantum dots is at least partially included in a violet region or an ultraviolet region (par. 123 are seen to have such emission spectrums). 
Regarding claim 10, Pan teaches an light-emitting device according to claim 1, wherein the light-emitting layer includes a photosensitive material, and the quantum dots and the light emitters are dispersed in the photosensitive material (par. 24-210). 
Regarding claim 11, Pan teaches an manufacturing apparatus of a light-emitting device, the manufacturing apparatus comprising: a film formation apparatus configured to form a light-emitting layer in which quantum dots and light emitters being phosphors or phosphorescent members are dispersed, an absorption spectrum of the light emitters at least partially overlapping with a light emission spectrum of the quantum dots, a first electrode in a lower layer than the light-emitting layer, and a second electrode in an upper layer than the light-emitting layer (par. 24-210). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 1 above, and further in view of Jeong (20170294424).
Regarding claim 8, Pan teaches an light-emitting device according to claim 1.
Pan does not explicitly teach:
an edge cover is provided, the edge cover including a plurality of openings, the edge cover being configured to define the light-emitting layer into a plurality of pixel areas, and for each of the plurality of openings, the light-emitting layer covers the plurality of openings, and an upper end of the edge cover surrounds the light-emitting layer
Jeong teaches a LED having pixels using QD wherein banks which surround and the LE layers, the LE layers covering the openings.  Par. 73 teaches the bank portions being able to scatter and reflect emitted light, thus making for a more efficient device.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize the teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(!) as being anticpated by Sony JP2006-164938.
Regarding claim 1, Sony teaches an light-emitting device comprising: 
a light-emitting layer in which quantum dots and light emitters being phosphors or phosphorescent members are dispersed (par. 1,53-91, 140, fig. 1); 
a first electrode in a lower layer than the light-emitting layer (par. 1,53-91, 140, fig. 1); and 
a second electrode in an upper layer than the light-emitting layer (par. 1,53-91, 140, fig. 1), 
wherein a light emission spectrum of the quantum dots and an absorption spectrum of the light emitters at least partially overlap each other. (par. 1,53-91, 140, fig. 1) 
Regarding claim 2, Sony teaches an light-emitting device according to claim 1, wherein an exciton generated at the quantum dots transitions, through a resonance phenomenon of a dipole vibration, to an excitation level of the light emitters, and the light emitters emit light (par. 1,53-91, 140, fig. 1).  
Regarding claim 3, Sony teaches an light-emitting device according to claim 1, wherein a peak wavelength of the light emission spectrum of the quantum dots is shorter than a peak wavelength of a light emission spectrum of the light emitters (par. 1,53-91, 140, fig. 1). 
Regarding claim 4, Sony teaches an light-emitting device according to claim 1, wherein a peak wavelength of the light emission spectrum of the quantum dots is included in the absorption spectrum of the light emitters (par. 1,53-91, 140, fig. 1). 
Regarding claim 5, Sony teaches an light-emitting device according to claim 1, wherein a peak wavelength of the absorption spectrum of the light emitters is included in the light emission spectrum of the quantum dots (par. 1,53-91, 140, fig. 1). 
Regarding claim 6, Sony teaches an light-emitting device according to claim 1, wherein a concentration of the quantum dots in the light-emitting layer is from 10 mass % to 30 mass % (par. 1,53-91, 140, fig. 1). 
Regarding claim 7, Sony teaches an light-emitting device according to claim 1, wherein a concentration of the light emitters in the light-emitting layer is from 0.1 mass % to 1 mass % (par. 1,53-91, 140, fig. 1). 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894